First Sentry Bancshares, Inc. Dear Customers, Shareholders and Friends: Please find enclosed the unaudited financial statements as of September 30, 2011 and for the nine month period ended September 30, 2011. It is with pleasure to report that Your Bank experienced a record net income over this period of $2.398 million.This is a 16.2% improvement over the comparable period in 2010 when net income was $2.064 million.As mentioned in the second quarter report, this improvement is primarily attributable to:1) the maintenance of net interest income during a time of historic low interest rates, 2) a 30.7% reduction in loan loss provision expense, and 3) the control of non-interest expense.Earnings per share for the nine month period ended September 30, 2011 was $1.67 compared to $1.44 for the same period in 2010. Total assets on 9/30/11 were $498.0 million versus $494.7 million on 9/30/2010.This small increase is a function of management’s strategy to manage growth organically while also recognizing that record low interest rates have had an impact on certificates of deposit balances.From 9/30/10 to 9/30/11, balances in certificates of deposit fell from $220.1 million to $210.6 million, a 4.3% decrease. Despite this $9.5 million decrease in certificates of deposit, demand deposits remained stable over the period while savings deposits actually increased $2.4 million.Total loans increased $1.6 million over this time period as well.In a time of decreased loan demand caused by a weakened economy, we are encouraged with this growth in loans.In addition to the loan growth, it is important to note that the Allowance for Loan Losses also increased, as it improved to 1.63% of total loans on 9/30/11 from 1.38% of total loans on 9/30/2010. On September 30, 2011, total stockholders’ equity amounted to a record $31.275 million. This equates to a book value per share of $21.75 and represents a 6% growth from the $20.52 book value per share on September 30, 2010.This growth occurred over a twelve month period when Your Bank paid cash dividends to shareholders of $1.15 million. We are pleased to report that the quarter ended September 30, 2011 marked the thirty-sixth consecutive quarter that Your Bank has paid dividends to its shareholders.Total dividends paid by the Company now amounts to over $5.9 million. As always, thanks so much to you, our shareholders and customers, for enabling us to achieve the results stated herein.We always appreciate your business, your referrals, and your support!In this economic and regulatory environment, we need to all work together to achieve continued success. Should you have any questions about Your Bank or about this report, please do not hesitate to call. Sincerely, /s/ Geoffrey S. Sheils /s/ Robert H. Beymer
